Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                          Document     Page 1 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                          Document     Page 2 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                          Document     Page 3 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                          Document     Page 4 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                          Document     Page 5 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                          Document     Page 6 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                          Document     Page 7 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                          Document     Page 8 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                          Document     Page 9 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 10 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 11 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 12 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 13 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 14 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 15 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 16 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 17 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 18 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 19 of 20
Case 19-00713   Doc 73   Filed 09/15/20 Entered 09/15/20 12:39:14   Desc Main
                         Document      Page 20 of 20
